IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-13-00448-CR

                            EX PARTE HOWARD LEWIS



                              From the 12th District Court
                                 Walker County, Texas
                                Trial Court No. 1326736


                                        ORDER


          In appeals governed by Rule 31.1 of the Texas Rules of Appellate Procedure, the

appellant’s brief is to be filed within 20 days after the filing of the clerk’s record or

reporter’s record, whichever is later, unless a different schedule is ordered by the Court.

See TEX. R. APP. P. 31.1; 10TH TEX. APP. (WACO) LOC. R. 14. This appeal is governed by

Rule 31 and the Court has not rendered a different schedule for filing the record or

briefs.

          The Court has received the reporter’s record in this appeal but had not received

the clerk’s record until January 23, 2014. Thus, the appellant’s brief was not yet due.

Your brief, filed on January 21, 2014, was premature.
       The Court will not process your brief without a clerk’s record.          Normally,

because the brief must cite to relevant documents in the clerk’s record and your brief

necessarily does not comply with that requirement, we would strike your brief and

require compliance. See TEX. R. APP. P. 38.1(i). However, because the clerk’s record was

not voluminous and there would be limited references in your brief to filed documents,

your brief will not be stricken at this time. Your brief will be considered “filed” on the

same date the clerk’s record was filed. Normally, the appellee would then have 20 days

after the filing of your brief to file a response. Id.

       However, the Court has determined the clerk’s record does not contain a final

order. Accordingly, your entire appeal is subject to dismissal. See TEX. R. APP. P.

26.2(a); 44.3. You have 14 days from the date of this order to explain how the Court has

jurisdiction of this appeal.

       The due date of the State’s brief is suspended until further order of the Court.




                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 30, 2014




Ex parte Lewis.                                                                      Page 2